Exhibit 10.9
AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
   This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”)
is entered into as of May 6, 2009 by and between Cornerstone Therapeutics Inc.,
a Delaware corporation (the “Company”), and Craig A. Collard (the “Executive”).
This Agreement shall be effective on the Closing Date (as such term is defined
in the Stock Purchase Agreement, dated the same date as this Agreement, between
the Company and Chiesi Farmaceutici SpA (the “Effective Date”).
   WHEREAS, the Executive is currently employed by the Company pursuant to the
terms of an employment agreement between Cornerstone BioPharma, Inc. and the
Executive dated as of March 1, 2006 (the “Prior Agreement”);
   WHEREAS, the Company desires to continue such employment relationship and
enter into this Agreement, which will supersede the Prior Agreement, the
Proprietary Information, Inventions, Non-competition, and Non-solicitation
Agreement, dated as of March 1, 2006 between Cornerstone BioPharma, Inc. and the
Executive and the Executive Retention Agreement, dated as of February 8, 2006,
between Cornerstone BioPharma, Inc. and the Executive, and set forth the terms
and conditions under which the Executive will continue to serve the Company and
its affiliates; and
   WHEREAS, the Executive wishes to continue his employment with the Company on
the terms and conditions set forth herein.
   NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter contained, the parties hereto agree as follows:
     1. Term of Employment. The Company hereby agrees to employ the Executive,
and the Executive hereby accepts employment with the Company, upon the terms set
forth in this Agreement, for the period commencing on the Effective Date (the
“Commencement Date”) and ending on the one year anniversary of the Effective
Date (the “Initial Term”) unless renewed or sooner terminated in accordance with
the provisions of this Section 1 or Section 4, respectively. Upon each
subsequent anniversary of the Commencement Date, the term of this Agreement
shall automatically extend for an additional year (such period, including the
Initial Term and as it may be extended, the “Employment Period”) unless
(i) either the Company or the Executive gives at least ninety (90) days notice
of non-renewal prior to such anniversary or (ii) the Agreement is terminated in
accordance with the provisions of Section 4.
     2. Title; Capacity. The Executive shall serve as Chief Executive Officer
and President. The Executive shall be based at the Company’s office in Cary,
North Carolina. The Executive shall be subject to the supervision of, and shall
have such authority as is delegated to him by, the Board of Directors of the
Company (the “Board”).

 



--------------------------------------------------------------------------------



 



     The Executive hereby accepts such employment and agrees to undertake the
duties and responsibilities inherent in such position and such other duties and
responsibilities as the Board shall from time to time reasonably assign to him.
The Executive agrees to devote his entire business time, attention and energies
to the business and interests of the Company during the Employment Period;
provided, however, that the Executive may serve as a consultant or a member of
an advisory board or a board of directors with the prior consent of the Board.
The Executive agrees to abide by any rules, regulations, instructions, personnel
practices and policies of the Company that are applicable to him and any changes
therein that may be adopted from time to time by the Company.
     3. Compensation and Benefits.
          3.1. Salary. The Company shall pay the Executive a base salary for the
year starting January 1, 2009 in accordance with its regular payroll practices
at an annualized rate of $394,784, less lawful deductions. Such salary shall be
subject to adjustment thereafter as determined by the Board.
          3.2. Annual Target Cash Bonus. The Executive shall be eligible to
receive an annual target cash bonus of up to fifty (50) percent of his then
annual base salary (“Target Cash Bonus”). The Board (or a committee thereof)
shall determine the amount of the actual award, if any, based on overall
corporate performance and individual performance. Actual awards may be greater
than or less than the Executive’s Target Cash Bonus, depending in part upon the
extent to which actual performance exceeds or falls below the performance goals.
Any bonus shall be paid in a single lump sum, subject to lawful deductions, at
such time as bonuses are regularly paid to senior executives of the Company, but
in any event such bonus shall be paid on or before March 15 of the year
following the year to which the bonus relates. Except as may be expressly
provided below, Executive must be employed on the date that the bonus is paid to
be eligible for any Target Cash Bonus. Each cash bonus award that may become
payable shall be paid solely from the general assets of the Company.
          3.3. Annual Equity Awards. The Executive hereby agrees that he shall
not be eligible to receive any annual equity awards, unless otherwise approved
by the Board or a committee thereof.
          3.4. Fringe Benefits. The Executive shall be entitled to participate
in all bonus and benefit programs (excluding the Company’s Cash Bonus Program
for Employees (Other than Executive Officers)) that the Company establishes and
makes available to its employees or executives, if any, to the extent that the
Executive’s position, tenure, salary, age, health and other qualifications make
him eligible to participate; provided, however, the Executive’s participation is
subject to the applicable terms, conditions and eligibility requirements of
these plans as they may exist from time to time. The Executive shall be entitled
to four (4) weeks of paid vacation per year, accrued at a rate of 1.67 days per
month, and, if requested in writing by the Board, such vacation time shall be
taken at such times as may be approved by the Board or its designee. Accrued but
unused vacation at the end of each year will not carry over to the next year.

-2-



--------------------------------------------------------------------------------



 



          3.5. Reimbursement of Expenses. The Company shall reimburse the
Executive for all reasonable travel, entertainment and other expenses incurred
or paid by the Executive in connection with, or related to, the performance of
his duties, responsibilities or services under this Agreement, in accordance
with the Company’s expense reimbursement policy, including the Executive’s
presentation of documentation, expense statements, vouchers and/or such other
supporting information as the Company may request, provided, however, that the
amount available for such travel, entertainment and other expenses may be fixed
in advance by the Board. Notwithstanding the foregoing, (i) the expenses
eligible for reimbursement in any particular taxable year may not affect the
expenses eligible for reimbursement in any other taxable year, (ii) such
reimbursement must be made on or before the last day of the year following the
year in which the expense was incurred, and (iii) the right to reimbursement is
not subject to liquidation or exchange for another benefit.
          3.6. Automobile. The Executive shall have full use of that motor
vehicle leased by the Company the Executive is currently using, whether for
business or personal uses. Both a valid driver’s license and an acceptable motor
vehicle record are required at all times to operate a Company vehicle. The
Company shall pay, or reimburse the Executive for, the lease of financing
payments, automobile insurance, taxes and title fees associated with such
vehicle. Upon termination of employment with the Company, the Company shall pay,
or reimburse the Executive for the balance of the remaining lease payments, and
will assign and transfer title and other appropriate evidence of ownership of
the vehicle to the Executive in exchange for $100.00 paid by the Executive. The
Company reserves the right to change or discontinue its Company vehicle program
at any time.
     4. Employment Termination. The employment of the Executive by the Company
pursuant to this Agreement shall terminate upon the occurrence of any of the
following:
          4.1. Expiration of the Employment Period in accordance with Section 1;
          4.2. At the election of the Company, for Cause (as defined in
Section 21), immediately upon written notice by the Company to the Executive;
          4.3. At the election of the Executive, for Good Reason (as defined in
Section 21), upon written notice by the Executive to the Company;
          4.4. At the election of the Company without Cause during a Change of
Control Period (as defined in Section 21) or at the election of the Executive
for Good Reason during a Change of Control Period;
          4.5. Upon the death or Disability (as defined in Section 21) of the
Executive;
          4.6. At the election of the Executive, without Good Reason, by
providing written notice to the Company; and

-3-



--------------------------------------------------------------------------------



 



          4.7. At the election of the Company, without Cause, by providing
written notice to the Executive.
     5. Effect of Termination.
          5.1. Termination for Cause. In the event the Executive’s employment is
terminated for Cause pursuant to Section 4.2, the Company shall pay to the
Executive the compensation and benefits otherwise payable to him under Section 3
through the last day of his actual employment by the Company.
          5.2. Termination at the Election of the Executive Without Good Reason.
In the event the Executive elects to terminate his employment pursuant to
Section 4.6, the Company shall pay the Executive the compensation and benefits
otherwise payable to him under Section 3 through the last day of his actual
employment by the Company. No other benefits are payable upon the Executive’s
voluntary resignation pursuant to Section 4.6.
          5.3. Termination for Death or Disability. If the Executive’s
employment is terminated by death or because of Disability pursuant to
Section 4.5, in addition to any disability or life insurance benefits for which
the Executive or the estate of the Executive may be eligible, the Company shall
pay to the estate of the Executive or to the Executive, as the case may be, the
compensation and benefits otherwise payable to him under Section 3 through the
last day of his actual employment by the Company. In addition, if the
Executive’s employment terminates as a result of his death, the Executive’s
estate shall receive an amount equal to a pro rata payment of the annual cash
bonus, if any, paid to the Executive in the year prior to his death, payable in
a lump sum, less lawful deductions, within ten (10) calendar days following the
effective date of the Release required by Section 5.6, but not later than ninety
(90) days following termination of employment. Notwithstanding the foregoing, if
the ninetieth (90th) day following the Executive’s termination from employment
occurs in the calendar year following the year of the Executive’s termination,
then the payment shall be made no earlier than January 1 of such subsequent
calendar year. No other benefits are payable upon the Executive’s termination
pursuant to Section 4.5.
          5.4. Termination Without Cause or for Good Reason and not during a
Change of Control Period. If the Executive’s employment is terminated without
Cause pursuant to Section 4.7, or for Good Reason pursuant to Section 4.3 and
such termination does not occur during a Change of Control Period, the Company
shall:
     (i) pay the Executive a lump sum payment equal to one and a half (1.5)
times his annualized base salary, less lawful deductions, payable within ten
(10) calendar days following the effective date of the Release required by
Section 5.6, but not later than ninety (90) days following termination of
employment. Notwithstanding the foregoing, if the ninetieth (90th) day following
the Executive’s termination from employment occurs in the calendar year
following the year of the Executive’s termination, then the payment shall be
made no earlier than January 1 of such subsequent calendar year;

-4-



--------------------------------------------------------------------------------



 



     (ii) pay on behalf of the Executive, in accordance with the Company’s
regular payroll practices, on a monthly basis an amount equal to (a) one hundred
(100) percent of the Executive’s monthly health and dental COBRA premiums for
the Executive and his dependents, if any, if the Executive properly elects to
continue health and dental insurance under COBRA and (b) pay to the Executive on
the first business day of each applicable month one hundred (100) percent of the
cost of the monthly premiums paid by the Company to the insurance companies for
life insurance and disability insurance for the Executive in the month preceding
the Executive’s termination of employment, such payments under subsections
(a) and (b) to continue until the earlier of (x) twelve (12) months after the
termination of the Executive’s employment and (y) the last day of the first
month that the Executive is eligible for other employer-sponsored health
coverage. Notwithstanding the foregoing, to the extent such payments are
reimbursement to the Executive of medical expenses incurred by the Executive as
described in Reg. § 1.409A-1(b)(9)(v)(B), reimbursements may not be made beyond
the period of time during which the Executive would be entitled (or would, but
for such arrangement, be entitled) to COBRA continuation coverage under a group
health plan of the Company;
     (iii) pay the Executive a lump sum payment in an amount equal to a pro rata
payment of the Target Cash Bonus for which he was eligible, less lawful
deductions; such payment shall be paid within ten (10) calendar days following
the effective date of the Release required by Section 5.6, but not later than
ninety (90) days following termination of employment. Notwithstanding the
foregoing, if the ninetieth (90th ) day following the Executive’s termination
from employment occurs in the calendar year following the year of the
Executive’s termination, then the payment shall be made no earlier than January
1 of such subsequent calendar year; and
     (iv) accelerate vesting of all the Executive’s outstanding unvested stock
options and restricted stock by one year.
          5.5. Termination Without Cause or for Good Reason during a Change of
Control Period. If the Executive’s employment is terminated without Cause
pursuant to Section 4.4, or for Good Reason pursuant to Section 4.4 and such
termination occurs during a Change of Control Period, the Company shall:
     (i) pay the Executive a lump sum payment equal to two (2) times his highest
annualized base salary during the three year period prior to the date of the
Change of Control, less lawful deductions, payable within ten (10) calendar days
following the effective date of the Release required by Section 5.6 but not
later than ninety (90) days following termination of employment. Notwithstanding
the foregoing, if the ninetieth (90th) day following the Executive’s termination
from employment occurs in the calendar year following the year of the
Executive’s

-5-



--------------------------------------------------------------------------------



 



termination, then the payment shall be made no earlier than January 1 of such
subsequent calendar year;
     (ii) pay on behalf of the Executive, in accordance with the Company’s
regular payroll practices, on a monthly basis an amount equal to (a) one hundred
(100) percent of the Executive’s monthly health and dental COBRA premiums for
the Executive and his dependents, if any, if the Executive properly elects to
continue health and dental insurance under COBRA and (b) pay to the Executive on
the first business day of each applicable month one hundred (100) percent of the
cost of the monthly premiums paid by the Company to the insurance companies for
life insurance and disability insurance for the Executive in the month preceding
the Executive’s termination of employment, such payments under subsections
(a) and (b) to continue until the earlier of (x) twenty four (24) months after
the termination of the Executive’s employment and (y) the last day of the first
month that the Executive is eligible for other employer-sponsored health
coverage. Notwithstanding the foregoing, to the extent such payments are
reimbursement to the Executive of medical expenses incurred by the Executive as
described in Reg. § 1.409A-1(b)(9)(v)(B), reimbursements may not be made beyond
the period of time during which the Executive would be entitled (or would, but
for such arrangement, be entitled) to COBRA continuation coverage under a group
health plan of the Company;
     (iii) pay the Executive a lump sum payment in an amount equal to a pro rata
payment of the annual bonus paid or payable for the most recently completed
fiscal year, less lawful deductions; such payment shall be paid within ten
(10) calendar days following the effective date of the Release required by
Section 5.6, but not later than ninety (90) days following termination of
employment. Notwithstanding the foregoing, if the ninetieth (90th ) day
following the Executive’s termination from employment occurs in the calendar
year following the year of the Executive’s termination, then the payment shall
be made no earlier than January 1 of such subsequent calendar year; and
     (iv) accelerate vesting of one hundred (100) percent of all of the
Executive’s outstanding unvested stock options and restricted stock.
          5.6 Release of Claims as a Condition of Payment. Notwithstanding any
provision of this Agreement to the contrary, the Company’s obligation to provide
the payments and benefits under Sections 5.2, 5.3, 5.4, and 5.5 is conditioned
upon the Executive’s, or the Executive’s estate, execution of a severance
agreement and full release of all claims against the Company and all affiliated
persons and entities, drafted by and satisfactory to counsel for the Company
(the “Release”) and the Executive’s compliance with Sections 7 and 8 of this
Agreement. The Release shall include clauses covering confidentiality,
non-disparagement, cooperation, and non-admissions, among other terms, all in a
form acceptable to the Company. If the Executive chooses not to execute such a
release or fails to comply with those Sections, then the Company’s obligation to
compensate the Executive ceases on the effective termination

-6-



--------------------------------------------------------------------------------



 



date except as to base salary up through the termination date. The Release shall
be provided to the Executive within thirty (30) days of the Executive’s
separation from service and the Executive must execute it within the time period
specified in the Release (which shall not be longer than forty-five (45) days
from the date of receipt). Such Release shall not be effective until any
applicable revocation period specified therein has expired.
     6. Vesting of Stock Upon a Change of Control. One hundred (100) percent of
the Executive’s outstanding unvested stock options and restricted stock will
vest on a Change of Control (as defined in Section 21).
     7. Non-Compete.
          (a) During Executive’s employment with the Company and for a period of
time (as defined in Section 7(g) below) following the cessation thereof (whether
voluntary or involuntary and regardless of the reason for, or party initiating,
the termination), the Executive will not engage in any of the following on his
own behalf or in any capacity on another’s behalf:
               (i) engage in any business activity (or assist others to engage
in any business activity) that directly competes with the Company; or
               (ii) have any interest in any business that directly competes
with the Company; or
               (iii) be employed (or otherwise engaged) in (A) a management
capacity, (B) other capacity providing the same or similar services which
Executive provided to the Company, or (C) any capacity connected with
competitive business activities, by any person or entity that engages in the
same, similar or otherwise competitive business as the Company.
The restrictions set forth in subparagraphs 7(a)(i)–(iii) shall apply in the
following severable geographic areas: (i) the Raleigh-Cary-Durham-Chapel Hill,
NC metropolitan areas; (ii) any city, metropolitan area, county, state (or
similar political subdivisions in foreign countries) in which the Company is
located or does or, during the last twelve (12) months of Executive’s employment
with the Company, did business; (iii) any city, metropolitan area, county, or
state (or similar political subdivisions in foreign countries) in which
Executive’s services were provided, or for which Executive had responsibility,
or in which Executive worked on Company projects, during the last twelve
(12) months of Executive’s employment with the Company; or (iv) the entire
United States of America and its territories.
          (b) During Executive’s employment with the Company and for a period of
one (1) year following the cessation thereof (whether voluntary or involuntary
and regardless of the reason for, or party initiating, the termination),
Executive will not engage in any of the following on his own behalf or in any
capacity on another’s behalf, directly or indirectly:
               (i) solicit, persuade, induce, encourage or attempt to solicit,
persuade,

-7-



--------------------------------------------------------------------------------



 



induce or encourage any person to leave his or her employment with the Company
or to refrain from providing services to the Company; or
               (ii) induce or attempt to induce (including, without limitation,
by soliciting business from), or otherwise encourage or assist, any customer,
client, or business relation of the Company with which Executive had contact on
behalf of the Company (A) to cease doing business with the Company or reduce the
level of business it conducts with the Company, or (B) to purchase or promote
any prescription pharmaceutical product that competes directly with the
Company’s products for the treatment of any indication for which the Company has
received United States Food and Drug Administration (“FDA”) approval or for an
indication which the Company’s products are being developed or may be developed.
Upon cessation of Executive’s employment with the Company, the Executive will
sever all marketing and sales relationships with customers of the Company and
Executive agrees that any attempt to retain these customers for his or her own
or another’s benefit will be a material breach of this Agreement.
          (c) The Executive agrees that, if requested by the Company in writing,
he will give notice to the Company of each new business activity he plans to
undertake during the non-competition period, at least ten (10) business days
prior to beginning any such activity. The notice shall state the name and
address of the individual, corporation, association or other entity or
organization (“Entity”) for whom such activity is undertaken and the name of the
Executive’s business relationship or position with the entity. The Executive
further agrees to provide the Company with other pertinent information
concerning such business activity as the Company may reasonably request in order
to determine the Executive’s continued compliance with his obligations under
this Agreement. The Executive agrees that, if requested by the Company in
writing, he will provide a copy of Section 7 and 8 of this Agreement to all
persons and Entities with whom he seeks to be hired or do business before
accepting employment or engagement with any of them.
          (d) If any restriction set forth in this Section 7 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.
          (e) The Executive acknowledges that the restrictions contained in this
Section are necessary for the protection of the business and goodwill of the
Company and in light of, among other things, the highly competitive market in
which the Company operates. The Executive agrees that any breach of this Section
will cause the Company substantial and irrevocable damage and therefore, in the
event of any such breach, in addition to such other remedies which may be
available, the Company shall have the right to seek specific performance and
injunctive relief without posting a bond.
          (f) If the Executive violates the provisions of this Section 7, he
shall continue

-8-



--------------------------------------------------------------------------------



 



to be held by the restrictions set forth in this Section, until a period equal
to the period of restriction has expired without any violation.
          (g) The terms of this Section 7 shall remain in effect as follows:
               (i) In the event of termination pursuant to Section 5.4 of this
Agreement, the Executive will not engage in any of the above-listed activities
for a period of one and a half (1.5) years.
               (ii) In the event of termination pursuant to Section 5.5 of this
Agreement, the Executive will not engage in any of the above-listed activities
for a period of two (2) years.
               (iii) In the event of termination pursuant to Sections 5.1, 5.2,
5.3 of this Agreement, the Executive will not engage in any of the above-listed
activities for a period of one (1) year.
     8. Proprietary Information and Developments.
          8.1. Proprietary Information.
          (a) The Executive agrees that all information and know-how, whether or
not in writing, of a private, secret or confidential nature concerning the
Company’s business or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company. By way of
illustration, but not limitation, Proprietary Information may include
inventions, products, processes, methods, techniques, formulas, compositions,
compounds, projects, developments, plans, research data, clinical data,
financial data, personnel data, computer programs, and customer and supplier
lists. Executive will disclose Proprietary Information solely to employees,
officers, and directors of the Company and only on a need-to-know basis and will
use the same solely for purposes of performing Executive’s duties and
responsibilities on behalf of Company as described in Section 2 hereof, unless
otherwise permitted by prior written approval of an officer of the Company.
Developments (defined in Section 8.2(a) below) shall constitute Proprietary
Information of Company for all purposes hereunder.
          (b) The Executive agrees that all files, letters, memoranda, reports,
records, data, sketches, drawings, laboratory notebooks, program listings, or
other written, photographic, or other tangible material containing Proprietary
Information, whether created by the Executive or others, which shall come into
his custody or possession, shall be and are the exclusive property of the
Company to be used by the Executive only in the performance of his duties for
the Company.
          (c) The Executive agrees that his obligations set forth in paragraphs
(a) and (b) above also extend to such types of information, know-how, records
and tangible property of

-9-



--------------------------------------------------------------------------------



 



customers of the Company or suppliers to the Company or other third parties who
may have disclosed or entrusted the same to the Company or to the Executive in
the course of the Company’s business.
          8.2. Developments.
          (a) The Executive will make full and prompt disclosure to the Company
of all inventions, discoveries, processes, methods, developments, software, and
works of authorship, whether or not patentable or copyrightable, which are
created, made, conceived or reduced to practice by the Executive or under his
direction or jointly with others during his employment by the Company, whether
or not during normal working hours or on the premises of the Company (all of
which, along with all improvements, modifications, and derivative works thereof
and thereto and all proprietary know-how and other information associated
therewith, are collectively referred to in this Agreement as “Developments”).
          (b) The Executive agrees to irrevocably and unconditionally assign,
and does hereby irrevocably and unconditionally assign, to the Company (or any
person or entity designated by the Company) and to forever waive and never
assert any and all his right, title and interest in and to all Developments and
all related patents, patent applications, copyrights, copyright registration
applications, and other intellectual property rights and moral rights associated
therewith. The rights assigned to Company herein shall include, without
limitation, the rights (i) to bring claims and causes of action for damages and
other relief by reason of all past and future infringements, misappropriations,
or other violations of any and all rights under such Developments; (ii) to
collect and enjoy damages, benefits, and other remedies resulting therefrom; and
(iii) to charge and collect royalties or other payments arising out of or
relating to the grant of licenses or similar rights under any such Developments.
          (c) The Executive agrees to cooperate fully with the Company, both
during and after his employment with the Company, with respect to the
prosecution, procurement, maintenance and enforcement and/or defense of patents,
trademarks, copyrights, trade secrets and other means for protection of the
Developments (both in the United States and foreign countries). Executive shall
sign all papers, including, without limitation, copyright registration
applications, patent applications, declarations, oaths, formal assignments,
assignment of priority rights, and powers of attorney, which the Company may
deem necessary or desirable in order to protect its rights and interests in any
Development. The Executive shall further execute and deliver all such
instruments and take all other actions as in the opinion of the Company and its
counsel shall be appropriate to vest in the Company (or in such person as the
Company may specify) all right, title and interest in said Developments and any
patents, trademarks, copyrights, trade secrets and other intellectual property
rights associated therewith.
          (d) Whenever requested to do so by the Company, both during and after
his employment with the Company, and at the expense of the Company, the
Executive shall cooperate fully and assist the Company in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future in connection with (i) any litigation commenced by the Company
against third parties, (ii) any litigation commenced by a third party

-10-



--------------------------------------------------------------------------------



 



against the Company and (iii) any administrative hearing or administrative
proceeding involving the Company. The Executive’s full cooperation in connection
with any claims, actions or administrative proceedings shall include, but not be
limited to, his being available to meet with the Company’s counsel to prepare
for trial, discovery or an administrative hearing and to act as a witness when
requested by the Company at reasonable times designated by the Company.
          (e) The Executive hereby irrevocably appoints the Company to be his
attorney in fact and, in his name and on his behalf, to execute all such
instruments and take all other actions and generally to use his name for the
purpose of providing to the Company the full benefit of the provisions of this
Section 8 of the Agreement.
          (f) The Executive hereby waives and quitclaims to the Company any and
all claims, of any nature, which the Executive now or may hereafter have for
infringement, misappropriation, or other violation of any Development assigned
hereunder to the Company.
          (g) The Executive acknowledges and agrees that all original works of
authorship which are created by the Executive (solely or jointly with others)
within the scope of Executive’s employment and which are protectable by
copyright are “works made for hire,” as that term is defined in the United
States Copyright Act (17 U.S.C. Section 101).
          (h) The Executive represents and warrants that to the extent
applicable, the Executive has provided to the Company a list entitled “List of
Inventions,” that is a true and complete list of all inventions, discoveries,
methods, processes, developments, software, and works of authorship, whether or
not patentable or copyrightable, which were created, made, conceived or reduced
to practice by the Executive, whether solely or jointly with others, prior to
his employment by the Company (collectively, “Inventions”). Any improvements to
or derivative works of any such Inventions, whether or not patentable or
copyrightable and whether or not reduced to practice, conceived or created after
commencement of the Executive’s employment by the Company shall constitute
Developments for all purposes hereunder to the extent arising out of or relating
to any use of or other reliance on any Proprietary Information by or on behalf
of the Executive.
          8.3. Other Agreements. Other than as previously disclosed to the
Company by the Executive in writing, the Executive hereby represents that he is
not bound by the terms of any agreement with any previous employer or other
party to refrain from using or disclosing any trade secret or confidential or
proprietary information in the course of his employment with the Company or to
refrain from competing, directly or indirectly, with the business of such
previous employer or any other party. The Executive further represents that his
performance of all the terms of this Agreement and as an Executive of the
Company does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by him in confidence or in
trust prior to his employment with the Company.
     9. Other Severance Arrangements. The benefits under this Agreement will be
provided in lieu of benefits under any severance plan of the Company or under
the Executive’s offer letter. The Executive acknowledges and agrees that the
acceleration of vesting of stock

-11-



--------------------------------------------------------------------------------



 



options and restricted stock under this Agreement is in lieu of any acceleration
of vesting of stock options and restricted stock upon a change of control under
the Company’s current and any future stock option plans, including but not
limited to, the Company’s 2000 Equity Incentive Plan, 2003 Stock Incentive Plan,
2004 Stock Incentive Plan, the Cornerstone BioPharma Holdings, Inc. 2005 Stock
Option Plan, and the Cornerstone BioPharma Holdings, Inc. 2005 Stock Incentive
Plan, each as amended from time to time.
     10. Lock-Up. The Executive shall be subject to the lock up as set forth in
that certain Stockholders Agreement with the Company dated as of the date
hereof.
     11. Mitigation. The Executive has no obligation to mitigate amounts payable
under the Agreement by seeking other employment.
     12. Notices. All notices required or permitted under this Agreement shall
be in writing and shall be deemed effective upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party at the address shown above, or at
such other address or addresses as either party shall designate to the other in
accordance with this Section 12.
     13. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.
     14. Entire Agreement. This Agreement constitutes the entire understanding
between the parties hereto with respect to the subject matter hereof, and this
Agreement supersedes and renders null and void any and all prior oral or written
agreements, understandings or commitments pertaining to the subject matter
hereof. The parties agree and acknowledge that the Prior Agreement, the
Proprietary Information, Inventions, Non-competition, and Non-solicitation
Agreement, dated as of March 1, 2006 between Cornerstone BioPharma, Inc. and the
Executive and the Executive and the Executive Retention Agreement, dated as of
February 8, 2006, between Cornerstone BioPharma, Inc. and the Executive are
hereby cancelled and shall have no further force or effect. To the extent this
Agreement is inconsistent or conflicts with any other agreement entered into
between Executive and the Company, including any option or restricted stock
award agreements, this Agreement shall control.
     15. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.
     16. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of North Carolina without regard to
conflict of laws provisions. Any action, suit, or other legal proceeding which
is commenced to resolve any matter arising under or relating to any provision of
this Agreement shall be commenced only in a court of the State of North Carolina
(or, if appropriate, a federal court located within the State of North Carolina)
and the Company and the Executive each consents to the jurisdiction of such a
court.

-12-



--------------------------------------------------------------------------------



 



     17. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of both parties and their respective successors and assigns,
including any corporation with which or into which the Company may be merged or
which may succeed to its assets or business, provided, however, that the
obligations of the Executive are personal and shall not be assigned by the
Executive.
     18. Dispute Resolution. Any claim or controversy arising out of or relating
to this Agreement, or any breach thereof, or otherwise arising out of or
relating to the Executive’s employment, compensation and benefits with the
Company or the termination thereof including any claim for discrimination under
any local, state or federal employment discrimination law, except as
specifically excluded herein, shall be brought in any court having jurisdiction
thereof. Both the Company and the Executive expressly waive any right that any
party either has or may have to a jury trial of any dispute arising out of or in
any way related to the Executive’s employment with or termination from the
Company. The Executive expressly acknowledges and agrees that he hereby waives
any right to claim or recover punitive damages.
     19. Acknowledgment. THE EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD A REASONABLE
PERIOD SUFFICIENT TO STUDY, UNDERSTAND AND CONSIDER THIS AGREEMENT, THAT HE HAS
HAD AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL OF HIS CHOICE, THAT HE HAS READ
THIS AGREEMENT AND UNDERSTANDS ALL OF ITS TERMS, THAT HE IS ENTERING INTO AND
SIGNING THIS AGREEMENT KNOWINGLY AND VOLUNTARILY, AND THAT IN DOING SO HE IS NOT
RELYING UPON ANY STATEMENTS OR REPRESENTATIONS BY THE COMPANY OR ITS AGENTS.
     20. Miscellaneous.
          20.1. No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.
          20.2. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.
          20.3. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.
          20.4. Nothing in this Agreement should be construed to create a trust
or to establish or evidence Executive’s claim of any right to payment other than
as an unsecured general creditor with respect to any payment to which Executive
may be entitled.

-13-



--------------------------------------------------------------------------------



 



          20.5. The provisions of Sections 7 and 8 shall survive the termination
of this Agreement.
          20.6. Upon termination of Executive’s employment by the Company for
any reason whatsoever whether voluntarily or involuntarily, or at any other time
upon the Company’s request, Executive agrees to promptly return to the
possession of the Company any materials or copies thereof, in hard copy or
electronically, containing and/or pertaining to Proprietary Information relating
to the Company or any of its subsidiaries or affiliates and shall not take any
material or copies thereof from the possession of the Company, or destroy any
such materials. In addition, Executive shall also return to the Company all
Company property and equipment in the Executive’s possession or control,
including but not limited to, all documents, product samples, tapes, notes,
computer files, equipment, phone, facsimile, printer, computer, physician lists,
employee lists, lab notebooks, files, computer equipment, security badges,
telephone calling cards, credit cards, and other information or materials (and
all copies) which contain confidential, proprietary or non-public information of
the Company. The Executive further agrees to leave intact all electronic Company
documents on the Company’s servers or computers, including those which Executive
developed or helped develop during Executive’s employment. Executive further
agrees to promptly return or make available to the Company or its agents any
motor vehicle provided to Executive by the Company.
     21. Definitions.
          21.1. For the purposes of this Agreement, “Cause” for termination
shall be deemed to exist upon (a) the Executive’s use of alcohol or narcotics
which proximately results in the willful material breach or habitual willful
neglect of the Executive’s duties under this Agreement; (b) the Executive’s
criminal conviction of fraud, embezzlement, misappropriation of assets, or the
Executive’s conviction of any felony or other crime that brings embarrassment to
the Company, but in no event traffic or similar violations; (c) any act of the
Executive constituting willful misconduct which is materially detrimental to the
Company’s best interests, including but not limited to misappropriation of, or
intentional damage to, the funds, property or business of the Company; (d) the
Executive’s material violation of the Company’s policies, including but not
limited to violations of the Company’s policies prohibiting harassment or
discrimination; or (e) the Executive’s willful Material Breach (as defined
below) of this Agreement, if such willful Material Breach is not cured by the
Executive within thirty (30) days after the Company’s written notice thereof
specifying the nature of such willful Material Breach. “Material Breach” shall
mean (x) the substantial and continual willful nonperformance of the Executive’s
material duties under this Agreement resulting from the Executive’s gross
negligence or willful misconduct which the Board reasonably determines has
resulted in material injury to the Company or (y) the breach of Section 7 or
Section 8 of this Agreement.
          21.2. For purposes of this Agreement, a “Change of Control” shall
mean:
               (a) the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (as defined below))
(a “Person”) of

-14-



--------------------------------------------------------------------------------



 



beneficial ownership of any capital stock of the Company if, after such
acquisition, such Person beneficially owns (within the meaning of Rule 13d-3
promulgated under the Exchange Act) 50% or more of the combined voting power of
the then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); or
               (b) such time as the Continuing Directors (as defined below) do
not constitute a majority of the Board (or, if applicable, the Board of
Directors of a successor corporation to the Company), where the term “Continuing
Director” means at any date a member of the Board (x) who was a member of the
Board on the date of the initial adoption of the Employment Agreement by the
Board or (y) who was nominated or elected subsequent to such date by at least a
majority of the directors who were Continuing Directors at the time of such
nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (y) any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board; or
               (c) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then-outstanding securities entitled to vote
generally in the election of directors, respectively, of the resulting or
acquiring corporation in such Business Combination (which shall include, without
limitation, a corporation which as a result of such transaction owns the Company
or substantially all of the Company’s assets either directly or through one or
more subsidiaries) (such resulting or acquiring corporation is referred to
herein as the “Acquiring Corporation”) in substantially the same proportions as
their ownership of the Outstanding Company Voting Securities immediately prior
to such Business Combination and (y) no Person (excluding any Executive benefit
plan (or related trust) maintained or sponsored by the Company or by the
Acquiring Corporation) beneficially owns, directly or indirectly, 50% or more of
the combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or
               (d) the liquidation or dissolution of the Company.
          21.3. For purposes of this Agreement, a “Change of Control Period”
shall consist of the period from three (3) months before until three (3) months
after the date on which a Change of Control occurs.
          21.4. As used in this Agreement, the term “Disability” means, with
respect to

-15-



--------------------------------------------------------------------------------



 



the Executive, that the Executive is unable to perform the essential functions
of his position with a reasonable accommodation if necessary by reason of any
medically determinable physical or mental impairment. A determination of
Disability shall be agreed upon by a physician satisfactory to the Executive and
a physician selected by the Company, provided that if these physicians do not
agree, the Executive and the Company shall each select a physician and these two
together shall select a third physician, whose determination as to Disability
shall be binding on all parties.
          21.5. As used in this Agreement, the term “Exchange Act” shall mean
the Securities Exchange Act of 1934, as amended.
          21.6. For purposes of this Agreement, “Good Reason” shall be deemed to
exist upon (a) any material reduction in the annual base compensation payable to
the Executive (but exclusive of any Target Cash Bonus, annual equity award or
other similar cash bonus or equity plans for this purpose); (b) the relocation
of the place of business at which the Executive is principally located to a
location that is greater than thirty (30) miles from its current location;
(c) the failure of the Company to comply with a material term of this Agreement;
or (d) a material reduction in Executive’s level of responsibility to that which
is not consistent with to the position of the Company’s Chief Executive Officer,
so long as notice of the Good Reason condition is given within thirty (30) days
of the condition’s initial existence, the Company is given thirty (30) days to
remedy the condition, and the termination from employment occurs within ninety
(90) days following the initial existence of one or more Good Reason conditions.
By way of clarification, any change in ownership of the outstanding capital
stock of the Company, including but not limited to, the fact that the Company is
no longer registered pursuant to Section 12 of the Securities Act of 1933, as
amended, shall not constitute a “good reason” within the context of this
Agreement.
          21.7. For purposes of this Agreement, “pro rata payment” shall be
deemed to mean the calculation of a payment by the Company based on the
proportion of the calendar year completed, based on the nearest whole number of
months of Executive’s employment (for illustrative purposes only, if Executive
was terminated without Cause by the Company on April 13th of a given year,
Executive would be entitled to 1/4 of his Target Cash Bonus for such year under
Section 5.4(iii)).
     22. Non-Disparagement. The Executive understands and agrees that as a
condition to him of the monetary consideration provided in connection with this
Agreement, during the term of the Agreement and after the termination of his
employment with the Company for any reason, he shall not make any false,
disparaging or derogatory statements in public or private to any person or media
outlet regarding the Company or any of its directors, officers, employees,
agents, or representatives or the Company’s business affairs and financial
condition. Nothing in this Section shall prohibit the Executive from
communicating or testifying truthfully (i) to the extent required or protected
by law, (ii) to any federal, state, or local governmental agency, or (iii) in
response to a subpoena to testify issued by a court of competent jurisdiction.

-16-



--------------------------------------------------------------------------------



 



     23. Section 409A.
          23.1 Parties’ Intent. The parties intend that the provisions of this
Agreement comply with the provisions of Section 409A and all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A. If any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause the Executive to incur any additional tax or interest
under Section 409A, the Company shall, upon the specific request of the
Executive, use its reasonable business efforts to in good faith reform such
provision to comply with Section 409A; provided, that to the maximum extent
practicable, the original intent and economic benefit to the Executive and the
Company of the applicable provision shall be maintained, and the Company shall
have no obligation to make any changes that could create any additional economic
cost or loss of benefit to the Company. The Company shall timely use its
reasonable business efforts to amend any plan or program in which the Executive
participates to bring it in compliance with Section 409A. Notwithstanding the
foregoing, the Company shall have no liability with regard to any failure to
comply with Section 409A so long as it has acted in good faith with regard to
compliance therewith.
          23.2 Separation from Service. A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination also constitutes a “Separation
from Service” within the meaning of Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment,” “separation from service” or like terms shall mean Separation from
Service.
          23.3 Separate Payments. Each installment payment required under this
Agreement shall be considered a separate payment for purposes of Section 409A.
          23.4 Delayed Distribution to Key Employees. If the Company determines
in accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Company’s sole discretion, that the Executive is
a Key Employee of the Company on the date the Executive’s employment with the
Company terminates and that a delay in benefits provided under this Agreement is
necessary to comply with Code Section 409A(A)(2)(B)(i), then any severance
payments and any continuation of benefits or reimbursement of benefit costs
provided by this Agreement, and not otherwise exempt from Section 409A, shall be
delayed for a period of six (6) months following the date of termination of the
Executive’s employment (the “409A Delay Period”). In such event, any severance
payments and the cost of any continuation of benefits provided under this
Agreement that would otherwise be due and payable to the Executive during the
409A Delay Period shall be paid to the Executive in a lump sum cash amount in
the month following the end of the 409A Delay Period. For purposes of this
Agreement, “Key Employee” shall mean an employee who, on an Identification Date
(“Identification Date” shall mean each December 31) is a key employee as defined
in Section 416(i) of the Code without regard to paragraph (5) thereof. If the
Executive is identified

-17-



--------------------------------------------------------------------------------



 



as a Key Employee on an Identification Date, then the Executive shall be
considered a Key Employee for purposes of this Agreement during the period
beginning on the first April 1 following the Identification Date and ending on
the following March 31.
     24. Parachutes. If all, or any portion, of the payments provided under this
Agreement, either alone or together with other payments and benefits which the
Executive receives or is entitled to receive from the Company or an affiliate,
would constitute an excess “parachute payment” within the meaning of
Section 280G of the Code, the payments and benefits provided under this
Agreement shall be reduced to the extent necessary so that no portion thereof
shall fail to be tax-deductible under Section 280G of the Code.
[Remainder of this page is intentionally left blank]

-18-



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO EXECUTIVE EMPLOYMENT AGREEMENT
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

                  CORNERSTONE THERAPEUTICS INC.    
 
           
 
  By:   /s/ Craig A. Collard    
 
     
 
Name: Craig A. Collard    
 
      Title:   President and Chief Executive Officer     
 
                EXECUTIVE    
 
                /s/ Craig A. Collard         Craig A. Collard    

